Case: 16-11544   Date Filed: 04/10/2017   Page: 1 of 20


                                                           [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 16-11544
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 4:13-cv-01825-KOB



ORLANDO V. WILLIAMS,

                                                              Plaintiff-Appellant,

                                    versus

ALABAMA DEPARTMENT OF INDUSTRIAL RELATIONS,
THOMAS SURTEES,
Director of Industrial Relations,
STEPHEN MCCORMICK,
Officer of the Board of Appeals,

                                                           Defendants-Appellees,


WALTER S. TRAWICK,
Administrative Hearing Officer,


                                                                       Defendant.
               Case: 16-11544      Date Filed: 04/10/2017     Page: 2 of 20


                             ________________________

                     Appeal from the United States District Court
                        for the Northern District of Alabama
                            ________________________

                                     (April 10, 2017)

Before HULL, WILSON, and MARTIN, Circuit Judges.

PER CURIAM:

       Orlando V. Williams, a pro se plaintiff, worked for the Alabama Department

of Corrections (“ADOC”) until he resigned in 2011. After he left the ADOC, he

filed for unemployment compensation and was denied. Williams says he was the

target of discrimination and retaliation by the Alabama Department of Industrial

Relations, which oversaw his application for unemployment compensation. He

sued the Alabama Department of Labor (“ADOL”) 1 under the Rehabilitation Act,

29 U.S.C. § 794, alleging disability discrimination and retaliation, and 42 U.S.C.

§ 1983, alleging retaliation in violation of the First Amendment. Williams also

named as defendants Thomas Surtees, the director of the ADOL, and Stephen

McCormick, an officer of the ADOL’s Board of Appeals.2 The district court

       1
          The named party in this suit is the Alabama Department of Industrial Relations. In
2012, the Alabama Department of Industrial Relations merged with the Alabama Department of
Labor (“ADOL”). The newly combined entity retained the name Alabama Department of Labor.
For clarity, this opinion refers to the ADOL when discussing this defendant.
       2
         Williams also named Stephen Trawick, an Administrative Hearing Officer for the
ADOL, as a defendant. The district court dismissed the claims against Trawick as redundant
because Williams had named the ADOL, an entity suable under the Rehabilitation Act, as a
defendant. Williams does not appeal the dismissal of Trawick.
                                             2
             Case: 16-11544     Date Filed: 04/10/2017   Page: 3 of 20


dismissed Williams’s disability discrimination claim under the Rehabilitation Act

for failure to state a claim, and granted summary judgment in favor of the

defendants on his retaliation claims under the Rehabilitation Act and the First

Amendment. Williams appeals these and a number of related orders. After careful

review, we affirm.

                                         I.

      In his third amended complaint, Williams alleged he was disabled within the

meaning of the Rehabilitation Act. He claimed that after participating in a

recorded phone interview with the ADOL about his unemployment compensation

on October 25, 2011, he received a decision stating he was disqualified from

receiving unemployment benefits. Williams appealed the decision to the ADOL’s

Board of Appeals (“Board”) on November 1, 2011. He also filed a complaint with

the Civil Rights Center (“CRC”) of the U. S. Department of Labor, alleging the

defendants discriminated against him because of his disability. The CRC closed

his complaint without prejudice on November 9, 2011. On November 18, 2011,

the Board denied Williams’s application for leave to appeal the ADOL’s decision.

The denial did not include any explanation or written findings.

      Based on these events, Williams alleged the ADOL discriminated against

him because of his disability in violation of the Rehabilitation Act (“Count I”). He

also asserted the ADOL retaliated against him, also in violation of the


                                          3
              Case: 16-11544     Date Filed: 04/10/2017   Page: 4 of 20


Rehabilitation Act (“Count II”). Specifically, Williams alleged he engaged in a

protected activity when he filed his CRC complaint, and that the ADOL retaliated

against him by denying him leave to appeal to the Board on November 18, 2011.

Finally, Williams sued Surtees and McCormick in their official capacities under §

1983, alleging they had retaliated against him in violation of the First Amendment

(“Count III”). Again, he said he engaged in protected expression when he filed his

CRC complaint. He argued Surtees and McCormick retaliated against him by

denying him leave to appeal the ADOL’s decision without providing any written

findings. Williams sought damages for Counts I and II, and a permanent

injunction preventing Surtees, McCormick, and their employees and successors

from violating § 1983 for Count III.

      The defendants moved to dismiss the complaint in January 2014. On May

12, 2014, the district court granted the motion in part. As to Count I (the disability

discrimination claim), the court found Williams failed to: (1) identify or describe

his disability; and (2) plead facts to show he was otherwise qualified to receive

unemployment benefits. Thus, it dismissed Count I without prejudice and

instructed Williams to file an amended Count I.

      Two days later, Williams filed his fourth amended complaint. This time, he

attempted to bolster his factual allegation that he was disabled. He also tried to

show he was otherwise qualified for unemployment benefits by alleging (1) he had


                                          4
              Case: 16-11544    Date Filed: 04/10/2017    Page: 5 of 20


faced disciplinary action for failure to report for work at all when he merely

arrived late; and (2) he resigned involuntarily from the ADOC on September 16,

2011 because the ADOC lacked good cause to believe that grounds for termination

existed. However, even with these amendments, the district court again found

Williams failed to plead the required facts for Count I. During a July 8, 2014

scheduling conference, the district court informed Williams of what he needed to

do to fix the problems in his complaint and warned him that not doing so could

result in dismissal of Count I with prejudice.

      Later that same day, Williams filed an amendment to Count I alleging

essentially the same facts as before. He added that his disability “substantially

impair[ed] various major life activities,” and attached a psychiatric evaluation that

showed a licensed psychologist had diagnosed him with post-traumatic stress

disorder (“PTSD”). In the evaluation, the psychologist noted that Williams said he

had difficulty sleeping.

      The defendants moved to dismiss Williams’s amended Count I for failure to

state a claim. Williams responded that he had sufficiently alleged a disability by

providing a psychological evaluation that referenced his difficulty sleeping. He

also repeated his earlier statements about his involuntary resignation from his

ADOC position.




                                          5
              Case: 16-11544     Date Filed: 04/10/2017    Page: 6 of 20


      The district court granted the defendants’ motion to dismiss on August 19,

2014, finding Williams failed to address the deficiencies it described in its

dismissal of his earlier complaint. The court noted it had already given him several

opportunities to fix the complaint and found that granting additional leave to

amend would prejudice the defendants.

      In November 2014, Williams filed a Rule 60(b) motion asking the district

court to grant relief from the order dismissing Count I. He said he had properly

identified and described his disability. He also attached a Social Security decision

finding that as of May 29, 2013, he was disabled because of PTSD and depression.

      The district court construed this motion as a motion to alter the judgment

under Federal Rule of Civil Procedure Rule 59(e), and denied the motion. It

explained that even though the Social Security decision described a disability,

Williams still did not offer any allegation demonstrating he was otherwise eligible

for unemployment benefits.

      Then, in March 2015, Williams and the defendants each moved for summary

judgment on Counts II and III. One of the defendants’ arguments was that

Williams failed to present sufficient evidence that his protected activity (filing the

CRC complaint) was causally connected to any adverse action. To support this

argument, the defendants submitted declarations from McCormick, Surtees, and

Douglas Moore, the chairman of the Board. All three men said they were not


                                           6
              Case: 16-11544     Date Filed: 04/10/2017    Page: 7 of 20


aware that Williams had filed a complaint with the CRC at the time the Board

denied Williams leave to appeal the ADOL’s decision. McCormick also explained

that the ADOL is an Alabama state agency, and is therefore wholly separate from

the CRC (which is part of the federal Department of Labor). In addition, the

defendants submitted Williams’s deposition testimony. At his deposition,

Williams said he didn’t know if he had any evidence that the ADOL was aware of

his CRC complaint before the Board denied him leave to appeal the ADOL’s

decision. But he said he was “pretty sure” the ADOL knew because the ADOL

“line[d] up under” the U.S. Department of Labor. He further stated he was “pretty

sure” someone at the CRC called the ADOL about his CRC complaint, but

explained that no one had ever notified him of any such phone call and that it was

“just [his] theory.”

      The district court denied Williams’s motion and granted summary judgment

in favor of the defendants. For Count II, the district court found that Williams

failed to establish a prima facie case of retaliation in violation of the Rehabilitation

Act because (1) Williams did not establish that he suffered an adverse action; and

(2) in any event, he failed to present sufficient evidence of a causal link between

his CRC complaint and the Board’s decision to deny him leave to appeal the

ADOL’s determination without written findings. For Count III, the court found




                                           7
              Case: 16-11544     Date Filed: 04/10/2017   Page: 8 of 20


Williams did not have standing to seek injunctive relief against Surtees and

McCormick. It also noted Count III would fail for the same reasons as Count II.




                                          II.

      On appeal, Williams first argues the district court erred in dismissing his

disability discrimination claim in his amended Count I. He says he adequately

alleged he was otherwise qualified to receive unemployment benefits. We review

de novo a dismissal of a complaint for failure to state a claim, accepting the factual

allegations in the complaint as true and construing them in the light most favorable

to the plaintiff. Speaker v. U.S. Dep’t of Health & Human Servs., 623 F.3d 1371,

1379 (11th Cir. 2010). Pro se pleadings are held to a less stringent standard than

those drafted by attorneys, and are therefore liberally construed. Tannenbaum v.

United States, 148 F.3d 1262, 1263 (11th Cir. 1998) (per curiam). To avoid

dismissal, a complaint must allege enough facts to state a claim that is plausible on

its face. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 1974

(2009). Thus, a plaintiff must offer “factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009). A recital of




                                          8
              Case: 16-11544     Date Filed: 04/10/2017    Page: 9 of 20


the elements of a cause of action, supported only by conclusory statements, is not

enough to adequately plead a claim. Id. at 678, 129 S. Ct. at 1949.

      The Rehabilitation Act prohibits a program that receives federal funding

from denying benefits to an otherwise qualified disabled individual solely because

of his disability. 29 U.S.C. § 794(a). In order to establish a prima facie case of

discrimination under the Rehabilitation Act, a plaintiff must demonstrate that he

(1) is disabled; (2) is a qualified individual; and (3) was subjected to unlawful

discrimination because of his disability. Cash v. Smith, 231 F.3d 1301, 1305 (11th

Cir. 2000). When a plaintiff alleges he was denied services because of his

disability, he can be a qualified individual only if he “meets the essential eligibility

requirements for the receipt of such services.” 34 C.F.R. § 104.3(l)(4).

      The district court did not err in dismissing Williams’s amended Count I for

failure to state a claim. Williams did not offer enough facts to state a plausible

claim that he was qualified to receive unemployment benefits from the ADOL.

Instead, he alleged only that his resignation from his job at the ADOC was not

voluntary. He never claimed he met any eligibility requirements for the

unemployment benefits—indeed, he never even said what those requirements

were. Thus, his complaint did not contain enough facts to allow the district court

to draw an inference that he was entitled to unemployment benefits. See Ashcroft,




                                           9
             Case: 16-11544        Date Filed: 04/10/2017   Page: 10 of 20


556 U.S. at 678, 129 S. Ct. at 1949. As a result, Williams failed to allege a prima

facie case of disability discrimination under the Rehabilitation Act.

      Relatedly, Williams argues the district court erred in construing his Rule

60(b) motion—which challenged the district court’s dismissal of his amended

Count I—as a Rule 59(e) motion. Rule 59(e) allows a district court to alter or

amend a judgment when there is newly discovered evidence or manifest errors of

law or fact. Jacobs v. Tempur-Pedic Int’l, Inc., 626 F.3d 1327, 1344 (11th Cir.

2010). Similarly, Rule 60(b) allows a district court to relieve a party from a

judgment if there is (among other things) a mistake, excusable neglect, or newly

discovered evidence. See Fed. R. Civ. P. 60(b).

      Even assuming the district court erred in construing his Rule 60(b) motion as

a Rule 59(e) motion, Williams cannot show he was harmed by this error. In his

motion, Williams challenged the district court’s dismissal on the grounds that the

court made a mistake. However, he failed to provide any specific reason or

argument to challenge the district court’s finding that his complaint did not

adequately allege he was eligible for unemployment benefits. By neglecting to

address the district court’s eligibility finding, Williams failed to show that the

district court made a mistake when it dismissed his complaint. Whether construed

as a Rule 59(e) or a Rule 60(b) motion, the result is the same. Thus, any error by

the district court was harmless.


                                            10
               Case: 16-11544       Date Filed: 04/10/2017       Page: 11 of 20


                                              III.

       Williams also argues the district erred in granting summary judgment to the

defendants on his retaliation claims under the Rehabilitation Act (Count II) and the

First Amendment (Count III). He says he provided enough evidence that (1) he

suffered an adverse action; and (2) the adverse action was causally connected to his

protected expression. He contends that he actually suffered two adverse actions:

he was denied leave to appeal the ADOL’s decision (1) without receiving any

written findings; and (2) without any consideration of a doctor’s certificate

describing his illness.3

       We review de novo a district court’s summary judgment determination,

viewing all the evidence in the light most favorable to the nonmoving party. Ellis

v. England, 432 F.3d 1321, 1325 (11th Cir. 2005) (per curiam). Summary

judgment is appropriate where there is no genuine issue of material fact. Id. A

fact is “material” if it “might affect the outcome of the suit,” and an issue of fact is

“genuine” “if the evidence is such that a reasonable jury could return a verdict for

the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.


       3
         Further, although Williams alleged in his complaint that his protected expression was
his CRC complaint, he appears to assert on appeal that his protected expression was actually his
request for leave to appeal the ADOL’s denial. However, the first time he raised this claim was
in response to the defendants’ motion for summary judgment, and we have held that plaintiffs
may not raise new theories of relief for the first time at that stage. Gilmour v. Gates, McDonald
and Co., 382 F.3d 1312, 1315 (11th Cir. 2004) (per curiam). For that reason, we do not consider
Williams’s argument that his request for leave to appeal the ADOL’s initial decision also
constituted protected expression.
                                               11
             Case: 16-11544     Date Filed: 04/10/2017    Page: 12 of 20


Ct. 2505, 2510 (1986). Thus, we will grant summary judgment only if no

reasonable jury could find for the nonmoving party. Id. at 252, 106 S. Ct. at 2512.

      The Rehabilitation Act incorporates the anti-retaliation provision of the

Americans with Disabilities Act (“ADA”). 29 U.S.C. §§ 794(a), (d); 42 U.S.C.

§ 12203(a). As a result, a prima facie case for retaliation under the Rehabilitation

Act is the same as one under the ADA. See Holbrook v. City of Alpharetta, 112

F.3d 1522, 1526 n.2 (11th Cir. 1997). To establish a prima facie case of retaliation

under the ADA (and thus the Rehabilitation Act), a plaintiff must show: (1) he

participated in a statutorily protected activity or expression; (2) he suffered an

adverse action; and (3) there was a causal link between the adverse action and the

protected activity or expression. See Higdon v. Jackson, 393 F.3d 1211, 1219

(11th Cir. 2004). “We construe the causal link element broadly so that a plaintiff

merely has to prove that the protected activity and the adverse action are not

completely unrelated.” Id. at 1220 (quotation omitted and alterations adopted). A

plaintiff satisfies this element (for the purposes of making a prima facie case) if he

provides evidence that (1) the defendant was aware of his protected expression or

activity; and (2) there was a “close temporal proximity” between this awareness

and the adverse action. Id. (quotation omitted)

      Here, Williams failed to establish a prima facie case of retaliation under the

Rehabilitation Act because he did not present enough evidence to defeat summary


                                          12
             Case: 16-11544     Date Filed: 04/10/2017    Page: 13 of 20


judgment on the causal link element. Williams alleged that he engaged in

protected activity when he filed his CRC complaint. However, he did not provide

enough evidence to suggest that anyone at the ADOL knew about his CRC

complaint before the Board denied him leave to appeal without considering a

doctor’s certificate or issuing written findings. In their declarations, Surtees (the

director of ADOL), McCormick (an officer of the Board), and Moore (the

chairman of the Board) all stated they were not aware of Williams’s CRC

complaint before the Board denied him leave to appeal. McCormick also

explained that the ADOL was wholly separate from the federal U.S. Department of

Labor (and its subsidiary CRC) because the ADOL is a state agency. Williams did

not present any evidence to support his assertion that someone at the ADOL knew

about his CRC complaint. Instead, he testified that he didn’t know if he had such

evidence, but that he was “pretty sure” the ADOL was aware of his CRC

complaint. On this record, no reasonable jury could find anyone at the ADOL was

aware of Williams’s CRC complaint before the Board denied his request for leave

to appeal. See Anderson, 477 U.S. at 252, 106 S. Ct. at 2512. Thus, Williams did

not present enough evidence to satisfy the causal link element of his Rehabilitation

Act retaliation claim (Count II) on summary judgment. See Higdon, 393 F.3d at

1220.




                                          13
             Case: 16-11544     Date Filed: 04/10/2017   Page: 14 of 20


      Further, Williams has abandoned any challenge of the district court’s grant

of summary judgment on his First Amendment retaliation claim (Count III). The

district court granted summary judgment on Count III on two alternative grounds:

(1) Williams lacked standing to seek injunctive relief; and (2) as in Count II, he

failed to establish a prima facie case of retaliation. On appeal, Williams does not

challenge the district court’s standing determination. When a district court bases

its judgment on multiple independent grounds, an appellant who fails to challenge

one of those grounds is “deemed to have abandoned any challenge of that ground,

and it follows that the judgment is due to be affirmed.” Sapuppo v. Allstate

Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014). As a result, we affirm the

district court’s summary judgment order.

                                         IV.

      Williams’s next argument is that the district court abused its discretion when

it denied his motion for sanctions under Federal Rule of Civil Procedure 37.

Williams filed the motion in March 2014, while the defendants’ motion to dismiss

was pending. In it, he claimed the defendants had repeatedly failed to comply with

discovery requests he made in February 2014. He requested a default judgment.

The district court denied the motion. As part of its analysis, the court construed

Williams’s motion as under Rule 37(b). After noting that Rule 37(b) applies only

when a party fails to obey “an order to provide or permit discovery,” the district


                                         14
             Case: 16-11544     Date Filed: 04/10/2017   Page: 15 of 20


court concluded Williams could not seek sanctions because the court had not

previously entered any discovery order.

      On appeal, Williams says the district court erred in denying his sanctions

motion because he did not need a court order to pursue sanctions under Rule 37(c).

He also points to a July 2014 scheduling order mandating that failure to respond to

a discovery motion within three days of receiving notice would result in an

automatic grant of that motion. He argues the defendants waived any defense to

his sanctions motion because they did not respond to it within three days, so the

district court should not have denied the motion. We review a district court’s Rule

37 sanctions ruling for an abuse of discretion. BankAtlantic v. Blythe Eastman

Pain Webber, Inc., 12 F.3d 1045, 1048 (11th Cir. 1994).

      The district court did not abuse its discretion here. First, although Williams

correctly notes that Rule 37(c)(1) provides for a self-executing sanction (one that

does not require a court order), that particular sanction prevents the sanctioned

party from relying on evidence it failed to disclose. See Fed. R. Civ. P. 37

advisory committee’s note to 1993 amendment. Williams requested a default

judgment against the defendants, which is not a self-executing sanction under any

provision of Rule 37. Thus, the district court correctly ruled that Williams could

not seek sanctions under that rule without a discovery order. Second, the

scheduling order on which Williams relies was issued in July 2014, more than a


                                          15
             Case: 16-11544     Date Filed: 04/10/2017   Page: 16 of 20


month after the district court denied his sanctions motion in May 2014. Thus, the

defendants did not waive any defense to his motion by failing to respond to it

within three days.

                                         V.

      Williams also appeals the district court’s denial of his self-styled motion

under Federal Rule of Civil Procedure 26(a). On February 19, 2015, after the

district court extended the discovery and dispositive motion deadlines to February

23 and March 12, respectively, Williams filed an “Amended Motion for Rule

26(a)” requesting production of various documents from the defendants. On

appeal, Williams says that instead of denying his motion, the district court should

have extended the discovery deadline in order to allow him to conduct additional

discovery. We review the district court’s discovery ruling for an abuse of

discretion. Benson v. Tocco, Inc., 113 F.3d 1203, 1208 (11th Cir. 1997).

      The district court did not abuse its discretion in denying Williams’s motion.

In Iraola & CIA, S.A. v. Kimberly-Clark Corp., 325 F.3d 1274 (11th Cir. 2003),

we affirmed the denial of a plaintiff’s request for additional discovery because (1)

the district court had already provided “ample opportunity” for discovery,

including an extension for additional discovery; and (2) the plaintiff made no

showing that the district court’s denial harmed the plaintiff’s case. Id. at 1286–87.

Like the plaintiff in Iraola, Williams has had “ample” time (more than seven


                                         16
               Case: 16-11544       Date Filed: 04/10/2017       Page: 17 of 20


months) to conduct discovery, including a one-month extension to the original

discovery deadline. In any event, Williams has not made any showing that the

district court’s discovery order harmed his case. Therefore, we affirm.

                                              VI.

       Next, Williams argues the district court erred in denying his Rule 56(d)

motion to defer ruling on the defendants’ summary judgment motion, and says the

court granted summary judgment to the defendants before he was allowed to

complete discovery. He also appears to challenge the denial of his April 2015

motion to compel more complete responses to his discovery motions. The district

court issued an order denying both of Williams’s motions on April 7, 2015. , it

denied his motion to compel because his request was too late. Second, it denied

his Rule 56(d) motion because he had the entire discovery period plus an additional

month to seek the discovery he needed, but failed to do so.4 We review both of

these denials for abuse of discretion. World Holdings, LLC v. Fed. Republic of

Ger., 701 F.3d 641, 649 (11th Cir 2012); Holloman v. Mail-Well Corp., 443 F.3d

832, 837 (11th Cir. 2006).

       The district court did not abuse its discretion in denying either motion. As

an initial matter, Williams’s assertion that the district court granted summary


       4
         In his Rule 56(d) motion, Williams also made an alternative request for an additional 14
days to respond to the defendants’ summary judgment motion. The district court granted this
extension.
                                               17
             Case: 16-11544     Date Filed: 04/10/2017    Page: 18 of 20


judgment to the defendants before the completion of discovery is contradicted by

the record. The court’s discovery deadline was February 23, 2015, and the

defendants did not even file their summary judgment motion until March 12, 2015.

As to his motion to compel, Williams says the defendants waived any defense to

that motion because they failed to respond to it within three days, as required by

the July 2014 scheduling order. However, that section of the scheduling order

applied only to discovery disputes, and discovery closed on February 23, 2015—

more than a month before Williams filed his motion to compel. Thus, Williams’s

sole argument regarding the denial of his motion to compel fails.

      As to Williams’s Rule 56(d) motion, we have affirmed denials of such

motions where the movant “had ample time and opportunity for discovery, yet

failed to diligently pursue his options.” Barfield v. Brierton, 883 F.2d 923, 932

(11th Cir. 1989). In this case, Williams had over seven months to complete

discovery, including a one-month extension, but failed to seek the discovery he

needed. Further, the district court granted his alternative request for an additional

14 days to respond to the defendants’ summary judgment motion. For these

reasons, the district court did not abuse its discretion in denying Williams’s Rule

56(d) motion.




                                          18
             Case: 16-11544    Date Filed: 04/10/2017   Page: 19 of 20


                                        VII.

      Finally, Williams argues the district court erred when it denied his motion to

amend his complaint under Federal Rule of Civil Procedure 15(a). We review

such denials for abuse of discretion. Covenant Christian Ministries, Inc. v. City of

Marietta, 654 F.3d 1231, 1239 (11th Cir. 2011). Williams filed his motion to

amend on April 21, 2015, almost a year after the April 30, 2014 amendment

deadline. Thus, the district court determined Williams could amend his complaint

(under Rule 15(a)(2)) only with written consent from the opposing party or leave

from the court. Although Rule 15(a)(2) says courts should “freely give leave when

justice so requires,” a district court should deny leave to amend when the

amendment would unduly prejudice the opposing party or be futile. See Foman v.

Davis, 371 U.S. 178, 182, 83 S. Ct. 227, 230 (1962). Here, the district court found

the defendants would have been prejudiced by an amendment because the case had

progressed to the dispositive motion stage and discovery had long been completed.

It also found Williams failed to provide a clear explanation for why he needed to

amend his complaint. The court denied Williams’s motion for these two reasons,

and Williams challenges neither on appeal. He merely cites to his response in

opposition to the defendants’ motion for summary judgment, and provides no

reason for why he needed to amend his complaint. As a result, the district court

did not abuse its discretion in denying Williams’s motion to amend.


                                         19
    Case: 16-11544   Date Filed: 04/10/2017   Page: 20 of 20


AFFIRMED.




                              20